     MCGREGOR W. SCOTT
 1   United States Attorney
     DEBORAH LEE STACHEL
 2   Regional Chief Counsel, Region IX
     Social Security Administration
 3   MICHAEL K. MARRIOTT, CSBN 280890
     Special Assistant United States Attorney
 4          160 Spear Street, Suite 800
            San Francisco, California 94105
 5          Telephone: (415) 977-8985
            Facsimile: (415) 744-0134
 6          Email: Michael.Marriott@ssa.gov
     Attorneys for Defendant
 7
 8   ROBERT WEEMS
     Weems Law Offices
 9          769 Center Blvd., PMB 38
10          Fairfax, CA 94930
            Telephone: (415)881-7653
11          Facsimile: (866)610-1430
            Email: rcweems@weemslawoffices.com
12   Attorney for Plaintiff

13
                               UNITED STATES DISTRICT COURT
14
15                            EASTERN DISTRICT OF CALIFORNIA

16                                  SACRAMENTO DIVISION
17
18   RODNEY KEITH FRIZZELL,                     )   Civil No. 2:17-cv-01472-AC
19                                              )
           Plaintiff,                           )   STIPULATION FOR THE AWARD AND
20                                              )   PAYMENT OF ATTORNEY FEES
                   v.                           )   PURSUANT TO THE EQUAL ACCESS
21                                              )   TO JUSTICE ACT, 28 U.S.C. § 2412(d),
22   NANCY A. BERRYHILL, Acting                 )   AND COSTS PURSUANT TO 28 U.S.C. §
     Commissioner of Social Security,           )   1920
23                                              )
           Defendant.                           )
24
                                                )
25
26
27
28




                                                1
 1          IT IS HEREBY STIPULATED by and between the parties through their undersigned
 2   counsel, subject to the approval of the Court, that Rodney Keith Frizzell be awarded attorney
 3   fees in the amount of Eight Thousand, Seven Hundred Dollars ($8,700) under the Equal
 4   Access to Justice Act (EAJA), 28 U.S.C. § 2412(d). This amount represents compensation for
 5   all legal services rendered on behalf of Plaintiff by counsel in connection with this civil action,
 6   in accordance with 28 U.S.C. §§ 1920; 2412(d).
 7          After the Court issues an order for EAJA fees to Rodney Keith Frizzell, the government
 8   will consider the matter of Rodney Keith Frizzell’s assignment of EAJA fees to Robert
 9   Weems. Pursuant to Astrue v. Ratliff, 130 S.Ct. 2521, 2529 (2010), the ability to honor the
10   assignment will depend on whether the fees are subject to any offset allowed under the United
11   States Department of the Treasury’s Offset Program. After the order for EAJA fees is entered,
12   the government will determine whether they are subject to any offset.
13          Fees shall be made payable to Rodney Keith Frizzell, but if the Department of the
14   Treasury determines that Rodney Keith Frizzell does not owe a federal debt, then the
15   government shall cause the payment of fees, expenses and costs to be made directly to Robert
16   Weems, pursuant to the assignment executed by Rodney Keith Frizzell. Any payments made
17   shall be delivered to Robert Weems.
18          This stipulation constitutes a compromise settlement of Rodney Keith Frizzell’s request
19   for EAJA attorney fees, and does not constitute an admission of liability on the part of
20   Defendant under the EAJA or otherwise. Payment of the agreed amount shall constitute a
21   complete release from, and bar to, any and all claims that Rodney Keith Frizzell and/or Robert
22   Weems including Weems Law Offices may have relating to EAJA attorney fees in connection
23   with this action.
24
25
26
27
28




                                                       2
 1          This award is without prejudice to the rights of Robert Weems and/or Weems Law
 2   Offices to seek Social Security Act attorney fees under 42 U.S.C. § 406(b), subject to the
 3   savings clause provisions of the EAJA.
 4
 5
                                                  Respectfully submitted,
 6
     Dated: April 19, 2019                        WEEMS LAW OFFICES
 7
                                            By:   /s/ Robert Weems*
 8
                                                  ROBERT WEEMS
 9                                                * By email authorization on April 19, 2019
                                                  Attorney for Plaintiff.
10
11
     Dated: April 19, 2019                        MCGREGOR W. SCOTT
12                                                United States Attorney
13                                        By:     /s/ Michael K. Marriott
14                                                MICHAEL K. MARRIOTT
                                                  Special Assistant United States Attorney
15                                                Attorneys for Defendant
16
17   Of Counsel
     Jeffrey Chen
18   Assistant Regional Counsel
     Social Security Administration
19
20
21
22
23                                                ORDER

24
     APPROVED AND SO ORDERED:
25
26   DATED:         April 24, 2019

27
28




                                                     3
